PCIJ_A_10_Lotus_FRA_TUR_1927-09-07_JUD_01_ME_06_FR.txt. 95

OPINION DISSIDENTE DE M. ALTAMIRA

Je regrette de ne pouvoir être d’accord sur l’arrêt qui précède.
Dès lors, je considère de mon devoir, aussi bien envers la Cour
qu’envers ma conscience, de dire quels sont les motifs qui
m’empéchent de souscrire non seulement au dispositif, mais
aussi à plusieurs des motifs sur lesquels il se base.

Il est certain que parmi les principes les plus reconnus du droit.
international se trouvent ceux de la territorialité de la juridiction
de chaque État et de la préférence, sinon de l'exclusivité, de cette
même juridiction sur les nationaux. Il est certain aussi que de
l’union si naturelle entre ces deux principes sont sortis les efforts
persistants et bien connus d’élargir leur champ en dehors du terri-
toire purement géographique, en faisant suivre comme une ombre
protective les personnes des ressortissants à travers leurs déplace-
ments, pour autant que cela a été possible dans les conditions
réelles de la coexistence internationale.

Aussi les exceptions à ces principes, en ce qui touche l’admission
d’une juridiction étrangère sur les citoyens d’un État déterminé,
ont-elles été reconnues seulement dans des cas extrêmes et absolu-
ment nécessaires ou inévitables. C’est le cas par exemple d’un
besoin général humain ou d’un danger commun (commerce
d'esclaves, piraterie, etc.) et aussi celui de la contradiction qui
résulterait avec le même principe de la territorialité, si l’on n’admet-
tait pas le jeu de la juridiction des autres États quand il s’agit
d'étrangers qui, se rendant dans le territoire de ceux-ci pour y
habiter plus où moins de temps et y développant leur activité,
réalisent des actes qui tombent sous l’empire du droit. Mais, sitôt
qu'une de ces raisons fondamentales n’agit pas, le principe de la
territorialité du pays d’origine reprend le dessus. C’est pour cela
que j'aurai beaucoup de difficulté à admettre le bien-fondé d’une
juridiction qui, par exemple, voudrait étendre sa compétence, sur
la base d’une loi nationale, sur un étranger qui demeure à bord
96 ARRÊT N° 9. — OPINION DISSIDENTE DE M. ALTAMIRA

d’un bateau de son pavillon sans descendre à terre avec l'intention
d’y séjourner, et en considération d’un délit présumé commis hors
du territoire du pays qui prétend exercer sur lui la juridiction.
Une semblable extension des exceptions jusqu'ici consenties au
principe de la territorialité et de la nationalité me semble par trop
excessive.

On ne peut pas douter que les exceptions de ce genre doivent
être, essentiellement, des exceptions appartenant au droit inter-
national, c’est-à-dire nées dans le domaine des relations entre les
États souverains, ou bien sous la forme de conventions, ou bien sous
celle de la coutume. Il n’est pas sans intérêt de remarquer ici que
toute coutume est par elle-même un fait positif, et que, par consé-
quent, on ne peut pas élever à la catégorie de coutume l’inexistence,
dans un sens déterminé, de la répétition des actes plus ou moins
nombreux, qu’en général on considère comme nécessaire pour
l'établissement d'une règle coutumiére. I] faut que les actes se
soient produits dans le sens même de la règle qu’on voudrait trouver
et, cela va sans dire, que, pour ce qui concerne le droït interna-
tional, ces actes soient aussi de caractère international.

Il s'ensuit que les législations nationales, n’appartenant pas par
elles-mêmes au domaine du droit international, ne sont pas de nature
à fonder une coutume, moins encore une loi internationale. Cer-
tainement, elles peuvent toucher, et en fait elles touchent plusieurs
fois, des points juridiques qui affectent ou peuvent affecter la per-
sonnalité des autres États ou celle de sujets étrangers, et par cela
elles empiètent sur un terrain pratiquement international. Mais
on ne pourrait pas leur accorder, par ce seul fait, un caractère
équivalent aux conventions ou aux coutumes internationales.

Elles peuvent, cependant, avoir une valeur assez grande pour
constater en fait quelle est l’opinion des Etats à l'égard de certaines
questions internationales pour lesquelles les États ne se sont pas
encore engagés par une convention qui leur interdirait d’édicter
une loi interne allant à l’encontre de l’engagement consenti, ou qui
n’ont pas encore donné lieu à une coutume reconnue par eux. C'est
dans ce sens seulement que l’on est fondé d'interroger ces législa-
tions nationales et de les utiliser pour les besoins d’une question
telle que la présente. Pour toute autre application relative au droit
international, elles manquent de valeur, à moins d’assentiment
dûment constaté, parce qu’elles n’expriment que le désir ou la
97 ARRÊT N° 9. — OPINION DISSIDENTE DE M. ALTAMIRA

pensée d’un Etat, sous forme d’une règle interne qui représente
l’opinion d’une majorité plus ou moins grande de la collectivité
politique nationale. C’est pour ces raisons qu’il est particulièrement
intéressant de rechercher si, dans les cas où une législation dece genre,
faisant échec à un principe général de droit international en dehors
des conventions ou des coutumes, a tâché de s'imposer d’une façon
concrète aux autres États, elle a trouvé l’assentiment ou la protesta-
tion de la conscience collective du pays affecté par l’acte intenté
ou accompli. En laissant de côté toute opposition de ce genre qui
par sa généralité s’écarterait trop du domaine des faits auxquels
appartient le cas d’abordage ici en question, et qui par cela même
aurait très peu de valeur comme base pour la solution de la question
spéciale qui se pose en ce moment devant nous, je commence par
dire que, dans les limites des précédents examinés par les Parties,
ce que je trouve en général, c’est ou bien l’existence de la protesta-
tion contre l'application de toute autre juridiction que celle de la
nationalité ou du pavillon de la personne inculpée, ou bien la
conformité avec ce principe du pavillon.

L'analyse de ces précédents me conduit au résultat suivant :

I. Cas où ce sont les gouvernements qui ont protesté.
1. Affaire Cutting. — 2. Léon XIII.

II. Cas où la protestation a été faite par des tribunaux ou des
autorités locales de l'Etat du particulier condamné.

1. Ortigia — Oncle-Joseph. — 2. Hamburg.

III. Cas où un Etat, par la voie de son gouvernement ou des
tribunaux, reconnaît en l'espèce la prévalence de la juridiction du
pavillon d'un autre Etat. .

1. Costa Rica Packet. — 2. Franconia, — 3. Créole. — 4. Sentence -
de Bordeaux. — 5. Sentence de Santiago de Chili. — 6. Sentence

de la Cour de cassation de Turin (1903).

Malgré les différences d’espéce que ces dix cas présentent à
d’autres points de vue, on les trouve tous d'accord pour invoquer, ou
pour reconnaître (ce qui revient au même résultat), la préférence ou

: l'exclusivité de la loi du pavillon en ce qui concerne la compétence
sur certains faits accomplis à bord d’un navire. Ce n’est que par
cette circonstance qu'ils sont ici invoqués ; et la diversité même
98 ARRÊT N° 9. — OPINION DISSIDENTE DE M. ALTAMIRA

des questions de juridiction qu’ils touchent ne fait que confirmer
la valeur du principe qui les relie. Il y a certainement des cas
contraires, par exemple celui de Bruges ou du West-Hinder ; mais
sur la totalité de ceux qui ont été invoqués, la majorité est
certainement en faveur du principe ci-dessus indiqué.

Il faut reconnaître aussi qu’il n’y a que deux cas de protestations
produites par les gouvernements eux-mêmes ; mais je ne vois pas
la nécessité, pour la question actuelle, que les gouvernements
doivent toujours être l'organe pour l'expression d’une opinion
juridique existant dans un pays. Le fait du petit nombre de ces
protestations gouvernementales s’explique à mon avis assez bien.
Il résulte, d’une part, de la rareté des empiétements qui se sont
effectivement produits dans le domaine des juridictions, à en juger
-par les cas connus et utilisés par les Parties. Il résulte surtout de la
fréquence avec laquelle les gouvernements (et surtout ceux de.
certains pays) se montrent peu sensibles au préjudice subi par leurs
concitoyens à cause de faits passés à l'étranger. Il y a, un peu
partout, une longue et douloureuse expérience à ce sujet. Soit par
indolence, soit par le souci d'éviter des complications diplomatiques
ou pour d’autres raisons encore, plutôt politiques que juridiques,
les gouvernements évitent souvent de protéger ouvertement leurs
sujets et ne s’y décident que si les choses sont arrivées à l’état d’un
scandale public, ou si les personnes atteintes ont déployé une
grande et persistante activité afin de se faire entendre par les
pouvoirs politiques de leur pays. À défaut de cette intervention
gouvernementale, on a vu quelquefois celle des tribunaux natio-
naux, auxquels certainement on ne refusera pas le caractère
d'organes de la vie juridique officielle.

D'autre part, quelques-uns des exemples cités sous le n° IIT, bien
que sous une forme autre que celle d’une protestation à laquelle
il n'y avait pas lieu, ont la même signification essentielle que
ceux rapportés sous I.

Étant donné tout cela, je ressens une très forte répugnance à laisser
passer comme une chose allant de soi et à l’abri de tout doute, les
exceptions au principe de la territorialité (dans l’application de
celui-ci au cas ici envisagé), qui prétendent, par la seule volonté
d'un Etat, aller au delà des limites où se sont arrêtées celles
qui jusqu'ici ont été consenties expressément dans les conventions
ou tacitement par la répétition, dans la plus grande partie des légis-
lations nationales, de certains cas nettement fixés et non discutés.
99 ARRÊT N° 9. — OPINION DISSIDENTE DE M. ALTAMIRA

Dans le domaine général du droit pénal, on constate facilement
que dans ces législations, à l'exception d’un très petit nombre d’entre
elles, la juridiction sur des étrangers pour des délits commis à
l'étranger a toujours été très limitée : 1° ou bien à certaines caté-.
gories de délits ; 2° ou bien, dans le cas d’une portée plus large de
l'exception, par des conditions spéciales, dans lesquelles la juridic-
tion doit être exercée et qui limitent beaucoup ses effets. Ce n'est
que peu de fois que, dans cette hypothèse, la juridiction envers les
étrangers pour des délits commis à l'étranger se trouve formulée
d’une façon générale, sans limites même formelles ou avec des limites
qui ne correspondent qu’à un point de vue très éloigné, à la question
juridictionnelle de droit international, par exemple la limite repré-
sentée par un minimum de pénalité.

Pour ce qui concerne les catégories de délits envisagées dans les
exceptions et auxquelles je viens de faire allusion quelques lignes
plus haut, il est facile de remarquer que la plupart des fois ce sont
des délits contre l’État lui-même qui y sont visés. D’autre part,
il me semble que même quand l'exception à la territorialité a été
étendue aux délits contre les particuliers par application du principe
de protection des nationaux (qui est celui qui peut se trouver le
plus en contradiction avec le principe de la territorialité étrangère),
la pensée des législations nationales a été très visiblement préoccu-
pée et attirée dans le sens des délits proprement dits —- c’est-à-dire
ceux où la malveillance ou la perversité se dessinent en premier lieu
—-, et surtout dans celui des délits plus graves dits des crimes (en
ce qui concerne les délits de sang), aussi bien que dans celui de
certains délits de caractère économique dans lesquels, par exemple,
les circonstances qui permettent de constater l'existence de la
catégorie de délits dits «délits à distance» se trouveraient bien
caractérisées. Je ne puis pas croire que les législations dont je parle
maintenant, aient jamais pensé vraiment à étendre leur effet
sur toutes sortes d’infractions, même les plus petites et les plus
involontaires. |

Je sais bien qu’une limite concernant la gravité des infractions
a été fixée, par certaines des législations les plus radicales, au regard
de la pénalité minimum applicable aux infractions visées. Mais il
est très rare de trouver dans ces législations en même temps l’exis-
tence d'une limite tracée au début de l'échelle de la pénalité, et
l’inexistence de conditions formelles dans le genre du défaut de
l’extradition, ou du besoin d’un ordre spécial du chef de l'État,
I00 ARRÊT N° 9. — OPINION DISSIDENTE DE M. ALTAMIRA

et d’autres circonstances analogues. C'est-à-dire que, même dans
les cas les plus ambitieux, au point de vue de l'extension de la
juridiction sur des étrangers pour des délits commis à l'étranger,
les législations nationales n’osent pas, la plupart des fois, formuler
leur prétention pure et simple, sans aucune limite qui diminue leur
portée. |

Le tableau que, au point de vue des législations nationales, je
suis arrivé à tracer serait, sous réserve de toute erreur inaperçue,
celui-ci :

I. Législations de formule générale large.

1. Italie. —2. Turquie. — 3. Chine. — 4. Mexique. Il est à remarquer
que la formule employée par ces quatre législations n’est pas
également sévère. Il y a entre elles, à part d’autres divergences
qu'on pourrait y relever, des différences concernant le minimum de
pénalité nécessaire pour faire jouer la compétence.

Aux quatre législations susmentionnées on pourrait peut-être
ajouter celles du Brésil et de l’Uruguay, sous réserve des questions
d'interprétation que leurs textes soulèvent et qu’il est sans utilité
pour le moment de discuter. Le projet allemand de 1913 emploie, de
même que les lois des quatre pays ci-dessus mentionnés, la formule
générale large.

II. Législations qui précisent les catégories de délits sur lesquels
s'exercerait la compétence à l'égard des étrangers pour des délits contre
des particuliers, commis à l'étranger.

x. Argentine, article 25. Formule littéralement large, mais au
fond visant une limitation très concrète. — 2. Belgique. — 3. Japon.

III. Législations qui subordonnent la possibilité de la poursuite à
certaines conditions qui limitent son application.

a) Que le délit en question soit susceptible d’extradition :
I. Suisse. — 2. Suède (projet). — 3. Projet de Lima.

b) Que la poursuite du délit en question soit ordonnée par le
chef de l’État ou par une loi: r. Finlande. — 2. Norvège. — 3. Suède
(loi en vigueur). — 4. Allemagne (pour ce qui concerne les contraven-
tions). — 5. Autriche (projet).
IOI ARRÊT N°-9. — OPINION DISSIDENTE DE M. ALTAMIRA

c) Que l’extradition demandée n'ait pas été accordée (donc
qu’elle soit possible): Bulgarie (la limite pénale minimum dans
cette législation est la prison).

IV. Législations de formule très vague.

Allemagne (projet); paragraphe 6 qui emploie la phrase d’appa-
rence conditionnelle : « peut être poursuivi ».

V. Législations qui n'admeitent pas la compétence à l'égard de
délits contre les particuliers.

x

1. Allemagne (à l’égard de crimes et délits, à différence des
simples contraventions). — 2. Etats-Unis. — 3. Espagne. —
4. France. — 5. Angleterre. — 6. Pays-Bas. — 7- Paraguay. —
8. République dominicaine. — 9. Siam.

On pourrait y ajouter le Danemark, sous réserve de l’interpréta-
tion de la phrase «port d’attache » qu’on trouve au paragraphe 3.
Aussi bien l'Égypte, sous réserve de l'interprétation de la règle 4.
Je ne fais pas état des législations de la Russie soviétique et du
Monaco non plus que du projet polonais, parce que la classification
de ces textes dans un des cinq groupes ci-dessus fixés me semble
très douteuse, et, parce que, dans l’état actuel de la documentation
que nous possédons, il serait téméraire de rien décider à ce sujet.

*
* *

Le bilan des exemples examinés — aussi bien ceux qui appar-
tiennent au droit international que ceux qui, découlant du droit
interne, visent. des situations pénales relatives aux étrangers et
à des actes commis à l'étranger — est l'existence de l'expression
d’une pensée et d’une volonté prédominantes dans cette sphère
du droit pénal touchant des situations d'ordre international.
Cette pensée et cette volonté ne sont pas, sans doute, celles de
consentir facilement à l'application des législations nationales qui,
se mettant par une formule trop large en contradiction générale
avec le principe de la territorialité qui couvre les droits des citoyens
de chaque État, prétendent dépasser de beaucoup les exceptions
considérées comme acceptables par la majorité des États.

Certainement, tout État souverain peut, en vertu de sa souverai-
neté, légiférer comme il voudra dans les limites de son territoire ;
I02 ARRÊT N° 9. — OPINION DISSIDENTE DE M. ALTAMIRA

mais il ne peut pas pour cela, conformément aux sains principes
de droit, imposer ses lois aux étrangers dans tous les cas et sans faire
aucune distinction entre les différentes circonstances possibles à
Végard du lieu où l’infraction a été commise, la qualité et la gravité
de cette infraction, les conditions spéciales selon lesquelles un
étranger peut se trouver à un certain moment à la portée physique
des autorités d’un pays étranger sur le territoire duquel l’infraction
imputée à la personne étrangère n’a pas été commise, et d’autres
encore.

IL.

Même en admettant par hypothèse le fait de l’inexistence d’un
principe de droit international, exprès ou tacite, auquel ferait
échec une façon d'agir telle que celle suivie par les autorités turques
à l'égard du lieutenant Demons, je n'arrive pas à trouver de motifs
pour ébranler mon opinion. Voici pourquoi.

La conclusion de la thèse contraire, que je vais examiner main-
tenant, peut, si je ne me trompe pas, se résumer ainsi: puisqu'il
n'existe pas de principe qui établirait pour les cas d’abordage
en haute mer la juridiction pénale exclusive de la loi du pavillon,
nous nous trouvons en présence de deux juridictions concurrentes.
Donc, chacune de ces juridictions peut agir dans les limites de
son action naturelle — c’est-à-dire dans son propre territoire —
sur les étrangers s’y trouvant, et pourra aussi, en conséquence,
leur appliquer la loi nationale adoptée par chaque Etat en vertu
de la liberté que, dans ce sens, aucun autre principe de droit inter-
national ne les empéche d’exercer.

Il n’est pas inutile de dire, en passant, que le fait de ne pas être
exclusif dans certaines circonstances est une condition commune
à tous ou presque tous les principes de droit international. Il n’y a
pas plus de raison pour la signaler et utiliser dans un raisonnement
sur le principe de la territorialité ou du pavillon que dans celui du
principe de la protection. Si on accepte, comme de raison, des
exceptions aux deux premiers, il faut aussi reconnaitre que le
troisiéme doit en avoir, et subir, comme tout autre principe, des
limitations dans sa concurrence avec les autres. Donc, le fait
général, pour un principe, de n’être pas toujours exclusif n’entraine
pas la conséquence qu’il ne doive jamais l’être en face d’un autre
principe, et moins encore par rapport à une loi nationale.
103 ARRÊT N° 9. — OPINION DISSIDENTE DE M. ALTAMIRA |

Mais, revenant à l'exception qu'on voudrait apporter au principe
du pavillon — qui n’est qu’une forme du principe de la territoria-
lité, — il faut se demander si elle peut se produire en l’espèce de la
façon ci-dessus indiquée d’après la thèse que je discute. Je ne le
crois pas. À mon avis, la liberté que, dans l’hypothèse avancée,
chaque État posséderait pour imposer sa propre loi de juridiction
aux étrangers est et doit êtrelimitable. Dans le cas d’une concurrence
du genre dont il s’agit ici (d’après ceux quil’admettent), cette liberté
se trouve conditionnée par l'existence du consentement exprès ou
tacite des autres Etats et particulièrement de l’État étranger en cause.
Aussitôt que ceux-ci protestent, la liberté susmentionnée doit
s'arrêter, et, sous réserve del’examen du différend ainsi né, tout acte
en conformité avec elle perd la base juridique que sans cela il aurait
pu avoir. Ii n’y a pas de possibilité de créer une coutume interna-
tionale, ni de supposer l’existence d’une règle en faveur dela liberté
illimitée de chaque législation en ce qui touche les étrangers, liant
tous les autres États, que dans les mêmes limites et avec les mêmes
conditions que n’importe quelle autre coutume ou règle interna-
tionale. Le besoin du consentement est, non moins que celui de la
protection des nationaux ou de la liberté pour établir la législation
interne, un principe fondamental du droit international qui se base
tout entier sur la volonté des États. Donc, le consentement de l’État
intéressé doit être nécessaire dans chaque cas appartenant à la caté-
gorie que j'envisage maintenant, et, à plus forte raison, le non-consen-
tement exprès doit entrer en ligne de compte. Si, comme dans le
cas actuel, cette dernière circonstance se produit, la concurrence
des juridictions ne peut pas agir légitimement dans le sens qui
favoriserait la prétention contre laquelle il a été protesté et qui,
en outre, ne s’accorderait pas avec l'opinion prépondérante de la
plupart des États à l'égard du genre des cas envisagés d’après
ce qui a été indiqué précédemment. Admettre le contraire serait,
à mon avis, manquer à une des conditions fondamentales de la
société internationale et aurait pour résultat d'ouvrir la porte à
des conflits continuels qui pourraient entraîner les conséquences
les plus fâcheuses.

Or, un tel résultat étant, à mon avis, inadmissible au point de
vue du droit international et de la finalité essentielle de celui-ci,
104 ARRÊT N° 9. — OPINION DISSIDENTE DE M. ALTAMIRA

qui est les bonnes relations réciproques entre les États, on ne peut
accepter les causes qui le produiraient. Donc, toute décision
conduisant à la consécration d’un régime de liberté dans les Etats,
tel qu’il aboutirait aux conséquences que je viens d'exprimer, serait
extrêmement grave. Même en ne visant qu’un cas d’espèce très cir-
conscrit, une conclusion semblable risquerait de donner lieu presque
inévitablement à des interprétations et applications dangereuses.
Malgré toutes les réserves qu’on pourrait y ajouter, il serait, je
crois, très difficile d'empêcher des interprétations dépassant l’inten-
tion même de la décision, étant donné le terrain glissant où le
cas se pose.

Pour toutes ces raisons, je suis porté à conclure que l’État qui,
dans les circonstances du cas du Lotus, aura agi en voulant
imposer, en vertu du principe invoqué de la liberté reconnue a la
législation interne, et sans égard au principe du consentement
nécessaire, des exceptions nouvelles à un autre principe, — dans.
l'espèce, celui de la territorialité, —- agira à l’encontre du droit
international.

III.

En dehors du domaine particulier a ce droit, mais toujours dans
celui du droit général humain, je trouve d’autres motifs pour ne pas.
pouvoir accepter la consécration de la régle de la liberté absolue.
Ces motifs sont puisés dans ce qui, pour moi, constitue la base de
tout le régime juridique social : le respect des droits de la personna-
lité humaine. Ce respect doit primer tout. S'il fait défaut, tout le
reste s’écroule et manque de raison juridique. Or, il est certain qu’un
manquement au respect de ces droits se produit dans beaucoup de
cas, par le fait de contraindre un homme, surtout s’il n’est pas un.
criminel, 4 subir les effets d’une législation qui n’est pas celle de la.
société dont il forme partie, d’une législation qu’il ignore et qui lui
serait appliquée par des juges tout a fait étrangers, par qui il ne.
peut même pas se faire comprendre, sauf, dans le cas le plus favo-
rable, à travers un tiers, parce qu’il ignore leur langue, leur men-
talité juridique, les formes procédurales qu’ils emploient, etc.
105 ARRÊT N° 9. — OPINION DISSIDENTE DE M. ALTAMIRA

Dans toutes les époques de l’histoire, les hommes ont vu dans
l'application de leurs propres lois, de leur procédure nationale, et
dans la soumission de leurs affaires juridiques à des juges de leur
propre langue et nationalité, une garantie de leurs droits aussi
importante que l’est, à tout autre point de vue, l’appréciation spé-
ciale des circonstances particulières qui environnent les faits en
question et qui portent, bien des fois, à adoucir la pénalité prévue
en principe. Ceux qui appartiennent à des nations où plus d’une
langue est parlée et plus d’une législation est acceptée comme valable
devant les tribunaux, connaissent bien la grande valeur qu’on
attache parfois à l’individualité de la juridiction invoquée. A plu-
sieurs reprises, cette question s’est trouvée placée parmi les revendi-
cations les plus pressantes des régions et des groupes divers de la
population complexe des pays auxquels je fais allusion.

Il va de soi que je n’entends pas parler, ainsi que je l’ai dit ci-
dessus, des cas où un individu a changé volontairement de résidence
pour se rendre dans un pays différent du sien en vue d’y séjourner
plus ou moins longtemps, conscient de ce que ce fait aura pour lui
la conséquence de soumettre une grande partie de ses actes à une
loi nouvelle. Je ne parle pas non plus, encore une fois, des cas compris
dans les exceptions nettement reconnues au principe de la territoria-
lité et qui trouvent une base sérieuse dans les besoins de la sûreté
publique et de la justice. Mais ma conscience se refuse à adinettre,
et également a ce que je préte mon appui a tout acte conduisant
à admettre, une contrainte du genre visé quelques lignes plus haut,
genre dans lequel rentre le cas du lieutenant Demons. Et n'oublions
pas que la question posée n’est pas celle de la punition du délit
qui pourrait résulter d'un abordage, mais celle de la compétence,
c’est-à-dire une question de juridiction. Nous n’avons pas ici à élu-
cider le problème de la nécessité juridique de punir plus ou <aoins
sévèrement les effets matériels d'un fait d’abordage involontaire,
ni la différence à cet égard entre le délit au point de vue subjectif
et ses conséquences pour d’autres personnes ou pour des choses,
mais seulement un problème de détermination de juridiction,
d’après les idées fondamentales du droit international.

N

Dans le même ordre d’idées, mais à un autre point de vue, je
trouve aussi attentatoire aux droits de la personnalité humaine
106 ARRÊT N° 9, — OPINION DISSIDENTE DE M. ALTAMIRA

la prétention d'appliquer les mêmes règles, qui seraient éventuelle-
ment justes pour la généralité des vrais délits, à une infraction invo-
lontaire, même si elle a causé des préjudices arrivant Jusqu'à la
mort d'homme. La contradiction entre cette application et les droits
dont je viens de parler est encore plus grande quand le fait imputé
procède d’une erreur qui, comme il est fréquent dans les abordages,
n'a peut-être pas été commise par une seule personne à bord d’un
seul navire, mais par différentes personnes se trouvant à bord de
deux bateaux entrés en collision. Ce qui n’est pas admissible, pour
moi, dans ce cas, c’est le jeu d’une juridiction qui ‘aurait pour consé-
quence la contrainte juridictionnelle dont j’ai parlé. A mon avis, le
droit international, pour être vraiment droit, ne peut se mettre en
contradiction avec les bases essentielles de l’ordre juridique dont
l’une est, nécessairement, l’ensemble des droits de la personnalité
humaine. Il est pour moi certain que chaque fois qu’on arriverait
à un tel résultat, on se trouverait en présence de quelque chose
d'irrégulier qui ne devrait pas être admis.

IV.

Qu'il me soit permis de terminer par quelques considérations qui
touchent à uné question très importante au point de vue des fonc-
tions de la Cour. Je suis convaincu que dans la situation actuelle
du problème des exceptions au principe de la territorialité en fait
de juridiction pénale et par rapport aux abordages —tout spéciale-
ment par rapport aux abordages non criminels —, il y a des éléments
suffisants pour permettre de conclure qu’une manière d'agir telle
que celle qui a été suivie par les autorités turques dans le cas
du Lotus, se trouve en contradiction avec le sens dans lequel
les exceptions à ce principe ont été consenties ou que la majorité
des États serait apparemment portée à les consentir. Mais, même si
l’on posait la question de la nécessité d’une coutume tout à fait
spécifique, et du degré de formation auquel aurait abouti celle qui
pourrait être ici envisagée comme nécessaire, j’appellerais l’atten-
tion sur le besoin de tenir compte des conditions particulières au
processus général du développement de la règle coutumière. Il y a
souvent dans ce processus des moments où la règle se trouvant impli-
citement dans les actes ne s’est pas encore dégagée d’une façon
formelle aux yeux de tout le monde, mais se trouve cependant déjà
annoncée dans les actes mêmes avec une telle force que ce serait
107 ARRÊT N° 9. — OPINION DISSIDENTE DE M. ALTAMIRA

rendre un bon service à la cause du droit que del’aider à se manifester
dans la forme dans laquelle il aura toute la force qui doit revenir
à des règles de droit positif appartenant à cette catégorie.

Peut-être l'affaire actuelle nous offre-t-elle un de ces moments
et, avec cela, une possibilité qu’il serait regrettable de laisser échap-
per. Mais je ne crois pas nécessaire de m’appuyer sur cet ordre
des questions, étant donné la conclusion à laquelle j’arrive sur
le terrain spécial de la question posée’ à la Cour. Je me borne à
l'indiquer comme un moyen qui, à mon avis, pourrait conduire,
par une autre voie, à la même conséquence qui m’a obligé à ne pas
adhérer à l'arrêt rendu par la Cour.

(Signé) RAFAËL ALTAMIRA.
